Dowling, J. (dissenting):
I dissent and favor the reversal of the judgment and the granting of a new trial only if plaintiffs should refuse to agree to a reduction of the amount awarded to the sum of $967.50 with interest, amounting in all to $1,300.16, being at the rate of $15 per week for the board and lodging furnished defendant, that in my opinion being a fair and reasonable compensation therefor.
Judgment reversed and new trial ordered before another referee, with costs to appellant to abide event. Order to be settled on notice.